FRANK, Judge.
Willie Davis’ original convictions were reversed by this court in Davis v. State, 648 So.2d 228 (Fla. 2d DCA 1994). Upon retrial, he was convicted of attempted robbery and resisting an officer with violence and sentenced to concurrent terms of twenty years in prison as a habitual felony offender. He has again appealed and his counsel has filed an Anders brief asserting that no meritorious issues exist to support the appeal. Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our review, however, discloses an error in the sentence imposed upon Davis. Specifically, attempted robbery and resisting an officer with violence are both third-degree felonies punishable by a maximum of ten-years imprisonment under the habitual felony offender statute. See §§ 812.13(2)(c), 777.04(4)(e), Fla.Stat. (1993) (robbery and attempt); § 843.01, Fla.Stat. (1993) (resisting an officer with violence); § 775.084(4)(a)3, Fla.Stat. (1993) (habitual felony offender sentencing).
Therefore, we remand for the trial court to resentence Davis in accordance with the statute.
DANAHY, AC.J., and CAMPBELL, J., concur.